Citation Nr: 1814112	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection or gastroesophageal reflux disease (GERD) as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana that denied the Veteran's claim for service connection for PTSD.

In April 2014 rating decisions, the RO, in pertinent part, denied entitlement to service connection for GERD, granted the Veteran's claim for an acquired psychiatric disorder, to include PTSD, assigning an initial evaluation of 30 percent effective August 1, 2012.

In February 2016 and in March 2017, the case was remanded for additional development.  It is again before the Board for further appellate review.

In the February 2016 decision, the Board denied entitlement to service connection for GERD on a direct basis and as secondary to her service-connected PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which issued a July 2017 Memorandum Decision, vacating the Board's decision to deny service connection for GERD as secondary to her service-connected PTSD only, and remanding the matter to the Board for further development.  

In its March 2017 remand, the Board took jurisdiction over a claim for TDIU as part of the Veteran's claim for an increased rating for the Veteran's service-connected psychiatric disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In March 2017, the Board remanded the Veteran's claim for a disability rating in excess of 30 percent for PTSD in order to provide her with a VA examination to determine whether her service-connected PTSD was distinguishable from depression shown in the record.  The claim for entitlement to TDIU was also remanded as it was intertwined with the Veteran's increased rating claim.  

The Veteran was sent a letter in March 2017, informing her that she would be notified of a time, date, and place to report for her examination and that if she could not keep the appointment she should contact VA.  Notations in the Veteran's VA medical records reflect that attempts were made to call the Veteran to inform her of her examination, and an "RSVP letter" was sent to the Veteran that same month.  A copy of the letter is not in the claims file.  The Veteran did not report to her scheduled examination.  

In April 2017, the Veteran filed notice with the VA to change her mailing address; however, VA continued to use her old address as mail was returned as undeliverable in June 2017.  

The Board notes that it cannot determine what address was used for the "RSVP letter" sent to the Veteran in March 2017, and cannot consider the contents of the notification because that notification is not of record.  Therefore, it is unclear whether the Veteran was properly notified of the scheduled examination.  In light of the absence of evidence showing that the Veteran received proper notice of her scheduled VA examinations, her examination must be rescheduled.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Notice of any scheduled examination must be documented in the record.

As noted in the introduction to this case, the Veteran appealed the Board's denial of entitlement to service connection for GERD to the Court, which vacated and remanded the issue of entitlement to service connection for GERD as secondary to service-connected PTSD.  The Court found that the Board did not properly address the Veteran's explicitly raised argument that her PTSD medications caused or aggravated her GERD.  

In its February 2016 rating decision, the Board relied upon an April 2014 VA medical addendum opinion to deny the Veteran's claim for entitlement to service connection for GERD on a secondary basis.  In the addendum opinion, the examiner opined that it was less likely than not that the Veteran's GERD was caused by or aggravated by her service-connected psychiatric disorder, including PTSD, as mainstream medical literature did not list psychiatric disorders as a cause or aggravating factor of GERD.  In addition, the examiner stated that online medical literature resource provided by VA showed that GERD was caused by lower and hypotensive esophageal sphincter tone, hiatal hernia, obesity, pregnancy and exogenous estrogen, all of which were not caused by or aggravated by mental health disorders.

However, this examiner did not address the Veteran's contentions that the medication taken to treat her service-connected PTSD caused or aggravated her GERD.  As such, an additional opinion is necessary to properly consider the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current level of social and occupational impairment due to her service-connected PTSD.

Once the examination has been scheduled, the Veteran must be notified by letter of the date, time, and place of the scheduled examination.  A copy of the notification letter must be associated with the record.

The examiner must address the Veteran's diagnosis of recurrent major depressive disorder and determine whether the symptoms from the depressive disorder can be clearly delineated from the symptoms from PTSD.  If they can be separated, the examiner must specifically identify which symptoms are from PTSD and which symptoms are from the depressive disorder.  If the symptoms of the two disorders cannot be clearly delineated, this must be expressly stated in the examination report.  The examiner must also describe the occupational functioning limitations, if any, stemming from the Veteran's PTSD (and from the depressive disorder if it is determined that the symptoms from each disorder cannot be clearly delineated).  The examiner must also request that the Veteran identify her highest level of education and her previous work history.

A clear rationale should be provided for any opinions expressed.

2.  Schedule the Veteran for a VA examination to determine whether the Veteran's GERD has been caused or aggravated by the medication taken to treat her service-connected PTSD.  

Once the examination has been scheduled, the Veteran must be notified by letter of the date, time, and place of the scheduled examination.  A copy of the notification letter must be associated with the record.

All indicated tests and studies should be conducted.  The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.
      
The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD has been caused (in whole or in part) or aggravated (has undergone a measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by the medication taken to treat her service-connected PTSD.
      
If the Veteran's GERD has been aggravated by the medication taken to treat her service-connected PTSD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the medication taken to treat PTSD.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.
      
The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 
      
The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
      
If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




